 



Exhibit 10.4
EXECUTION COPY
          REAFFIRMATION AGREEMENT, dated as of April 24, 2006 (as amended,
supplemented or otherwise modified from time to time, this “Reaffirmation”),
among Dex Media, Inc., a Delaware corporation (“Parent”), Dex Media East, Inc.,
a Delaware corporation (“Holdings”), Dex Media East LLC, a Delaware limited
liability company (the “Borrower”), Dex Media East Finance Co., a Delaware
corporation, Dex Media International, Inc. (f/k/a “LCI International, Inc.”), a
Delaware corporation (collectively, the “Reaffirming Parties”), and JPMorgan
Chase Bank, N.A., as collateral agent (in such capacity, the “Collateral Agent”)
under the Existing Credit Agreement referred to below. All capitalized terms
used but not defined herein shall have the respective meanings provided such
terms in the Amended Credit Agreement referred to below.
          WHEREAS, Parent, Holdings, the Borrower, the lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent, are
parties to the Credit Agreement, dated as of November 8, 2002, as amended and
restated as of January 31, 2006 (as amended, supplemented or otherwise modified
from time to time, the “Existing Credit Agreement”);
          WHEREAS, each of the Reaffirming Parties is party to one or more of
the Loan Documents and the Affiliate Subordination Agreement;
          WHEREAS, pursuant to the First Amendment, dated as of April 24, 2006
(the “First Amendment”), the parties thereto have agreed to amend the Existing
Credit Agreement (as amended, the “Amended Credit Agreement”);
          WHEREAS, the execution and delivery of this Reaffirmation is a
condition precedent to the effectiveness of the First Amendment; and
          WHEREAS, each Reaffirming Party expects to realize, or has realized,
substantial direct and indirect benefits as a result of the First Amendment
becoming effective and the consummation of the transactions contemplated
thereby, including the making of the Tranche B Term Loans;
          NOW, THEREFORE, in consideration of the foregoing and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
ARTICLE I
Reaffirmation
          SECTION 1.01.   Reaffirmation. Each of the Reaffirming Parties hereby
consents to the First Amendment and the transactions contemplated thereby,
including the making of the Tranche B Term Loans, and hereby confirms its
respective agreements, guarantees, pledges and grants of security interests, as
applicable, under each of the Loan Documents to which it is party and the
Affiliate Subordination Agreement, as applicable, and agrees that,
notwithstanding the

 



--------------------------------------------------------------------------------



 




effectiveness of the First Amendment and the making of the Tranche B Term Loans,
such agreements, guarantees, pledges and grants of security interests, as
applicable, shall continue to be in full force and effect and shall accrue to
the benefit of the Secured Parties. Each of the Reaffirming Parties further
agrees to take any action that may be required or that is reasonably requested
by the Administrative Agent to ensure compliance by the Borrower with
Section 5.13 of the Amended Credit Agreement and hereby reaffirms its
obligations under each similar provision of each Loan Document to which it is
party and the Affiliate Subordination Agreement, as applicable.
          SECTION 1.02.   Amendment and Restatement. On and after the
Restatement Effective Date:
     (a)   Each reference, whether direct or indirect, in each Loan Document and
the Affiliate Subordination Agreement to the “Credit Agreement” shall mean and
be a reference to the Amended Credit Agreement, as the same may be amended,
amended and restated, modified or supplemented and in effect from time to time;
     (b)   The definition of any term defined in any Loan Document or the
Affiliate Subordination Agreement by reference to the terms defined in the
“Credit Agreement” shall be amended to be defined by reference to the defined
term in the Amended Credit Agreement, as the same may be amended, amended and
restated, modified or supplemented and in effect from time to time.
ARTICLE II
Representations and Warranties
          Each Reaffirming Party hereby represents and warrants, which
representations and warranties shall survive execution and delivery of this
Reaffirmation, as follows:
          SECTION 2.01.   Organization. Such Reaffirming Party is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization.
          SECTION 2.02.   Authority; Enforceability. Such Reaffirming Party has
the corporate power and authority to execute, deliver and carry out the terms
and provisions of this Reaffirmation and has taken all necessary action to
authorize the execution, delivery and performance by it of this Reaffirmation.
Such Reaffirming Party has duly executed and delivered this Reaffirmation, and
this Reaffirmation constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally.
          SECTION 2.03.   Loan Documents. The representations and warranties of
such Reaffirming Party contained in each Loan Document and the Affiliate
Subordination Agreement, as applicable, are true and correct in all material
respects with the same effect as though made on the date hereof, except to the
extent that such representations and warranties expressly relate to

2



--------------------------------------------------------------------------------



 



an earlier date (in which case such representations and warranties were true and
correct in all material respects as of such earlier date).
ARTICLE III
Miscellaneous
          SECTION 3.01.   Notices. All notices hereunder shall be given in
accordance with Section 9.01 of the Amended Credit Agreement; provided that, for
this purpose, the address of each Reaffirming Party shall be the one specified
for the Borrower under the Amended Credit Agreement.
          SECTION 3.02.   Loan Document. This Reaffirmation is a Loan Document
executed pursuant to the Amended Credit Agreement and shall (unless otherwise
expressly indicated herein) be construed, administered and applied in accordance
with the terms and provisions thereof.
          SECTION 3.03.   Effectiveness; Counterparts. This Reaffirmation shall
become effective on the date when (i) copies hereof which, when taken together,
bear the signatures of each of the Reaffirming Parties and the Collateral Agent
have been received by the Administrative Agent (or its counsel) and (ii) the
First Amendment has become effective in accordance with its terms. This
Reaffirmation may not be amended nor may any provision hereof be waived except
pursuant to a writing signed by each of the parties hereto. This Reaffirmation
may be executed in two or more counterparts, each of which shall constitute an
original but all of which when taken together shall constitute but one contract.
Delivery of an executed counterpart of a signature page of this Reaffirmation by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart of this Reaffirmation.
          SECTION 3.04.   No Novation. Each Reaffirming Party hereby agrees
that:
     (a)   all of its obligations and liabilities under the Loan Documents
remain in full force and effect on a continuous basis after giving effect to the
First Amendment;
     (b)   all of the Liens and security interests created and arising under the
Loan Documents remain in full force and effect on a continuous basis,
unimpaired, uninterrupted and undischarged, and having the same perfected status
and priority as existed prior to the effectiveness of the First Amendment, after
giving effect to the First Amendment, as collateral security for the obligations
thereunder;
     (c)   all of the obligations and liabilities of the Borrower under the
Existing Credit Agreement (i) are continued in full force and effect on a
continuous basis, unpaid and undischarged (except to the extent expressly
provided in the First Amendment), pursuant to the Amended Credit Agreement and
(ii) constitute the same obligations and liabilities under the Amended Credit
Agreement (except to the extent expressly provided in the First Amendment).

3



--------------------------------------------------------------------------------



 



          SECTION 3.05.   GOVERNING LAW. THIS REAFFIRMATION AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HERETO SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
          SECTION 3.06.   No Other Amendments; Confirmation. Except as expressly
set forth herein, no other amendments to any Loan Document are intended hereby
and all other provisions of the Loan Documents are and shall remain in full
force and effect.

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have caused this Reaffirmation to
be executed and delivered by a duly authorized officer on the date first above
written.

             
 
                DEX MEDIA, INC.    
 
           
 
  By:   /s/ Robert J. Bush    
 
           
 
      Name: Robert J. Bush    
 
      Title: Vice President and Secretary    
 
                DEX MEDIA EAST, INC.    
 
           
 
  By:   /s/ Robert J. Bush    
 
           
 
      Name: Robert J. Bush    
 
      Title: Vice President and Secretary    
 
                DEX MEDIA EAST LLC    
 
           
 
  By:   /s/ Robert J. Bush    
 
           
 
      Name: Robert J. Bush    
 
      Title: Vice President and Secretary    
 
                DEX MEDIA EAST FINANCE CO.    
 
           
 
  By:   /s/ Robert J. Bush    
 
           
 
      Name: Robert J. Bush    
 
      Title: Vice President and Secretary    
 
                DEX MEDIA INTERNATIONAL, INC.    
 
           
 
  By:   /s/ Robert J. Bush    
 
           
 
      Name: Robert J. Bush    
 
      Title: Vice President and Secretary    
 
                JPMORGAN CHASE BANK, N.A., as Collateral Agent  
 
           
 
  By:   /s/ Peter B. Thauer    
 
           
 
      Name: Peter B. Thauer    
 
      Title: Vice President    

Signature Page to Reaffirmation Agreement